
	

114 HRES 302 IH: Observing the 100th birthday of the late Les Paul, the “Wizard of Waukesha”, and honoring his contributions to the American music industry.
U.S. House of Representatives
2015-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 302
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2015
			Mr. Sensenbrenner submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Observing the 100th birthday of the late Les Paul, the Wizard of Waukesha, and honoring his contributions to the American music industry.
	
	
 Whereas Les Paul was born on June 9, 1915, in Waukesha, Wisconsin, and June 9, 2015, marks the centennial day of his birth;
 Whereas Les Paul served in the Armed Forces Radio Network during World War II; Whereas Les Paul is acknowledged for his contributions leading to the solid-body electric guitar, and a number of innovative sound-recording techniques; and
 Whereas Les Paul is a member of both the Rock and Roll Hall of Fame and the National Inventors Hall of Fame: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes and celebrates the 100th birthday of Les Paul; and
 (2)commemorates his contributions to American society as a gifted musician, inventor, and musical pioneer.
			
